DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Allowable Subject Matter
Claim(s) 21-30 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 21, the prior art fails to teach or suggest a/an luminous device requiring:
waveform comprises a peak zone and a base zone and the value of each bit signal is defined according to a time length of the base zone, the peak zone has a peak zone voltage value between 3.OV and 6.OV and the base zone has a base zone voltage value between 1.8V and 2.5V, in combination with the other limitations of the claim.
With regards to claim 27, the prior art fails to teach or suggest a/an wearable object with lighting function requiring:
waveform comprises a peak zone and a base zone and the value of each bit signal is defined according to a time length of the base zone, the peak zone has a peak zone voltage value between 3.OV and 6.OV and the base zone has a base zone voltage value between 1.8V and 2.5V, in combination with the other limitations of the claim.
Claims 22-26 and 28-30 are allowed based on their dependency on claims above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Trinschek US 20150271881 A1
[0020] According to a further embodiment, the first color is red. Common red LED's have a forward voltage drop that is lower than that of common LED's of other colors. In particular, a red LED may in operation have a forward voltage drop of between 1.4 V and 1.8 V, in particular of around 1.6 V. As compared to other color LED's, which may have a forward voltage drop of between 2.5 V and 4.0 V, in particular of between 3.0 V and 3.5 V. The lower forward voltage drop of each red LED results in a significantly lower overall forward voltage drop of the first lighting circuit. This is compensated in part or entirely by the provision of the plurality of voltage drop diodes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2896